IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE


                   JETT L. WRIGHT v. STATE OF TENNESSEE

                     Appeal from the Circuit Court for Rutherford County
                        Nos. F-47083 & F-47349 Don R. Ash, Judge



                    No. M2005-02284-CCA-R3-CD- Filed February 1, 2006


The Petitioner, Jett L. Wright, appeals from the trial court’s dismissal of his petition for post-
conviction relief. The trial court found the petition to be untimely filed. The State has filed a motion
requesting that this Court affirm the trial court’s denial of relief pursuant to Rule 20, Rules of the
Court of Criminal Appeals. We find the State’s motion has merit. Accordingly, the motion is
granted and the appeal is affirmed pursuant to Rule 20, Rules of the Court of Criminal Appeals.

 Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
                            the Court of Criminal Appeals

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which DAVID H. WELLES, and
JERRY L. SMITH , JJ, joined.

Jett L. Wright, pro se, Nashville, Tennessee.

Paul G. Summers, Attorney General and Reporter; Brian Clay Johnson, Assistant Attorney General,
for the appellee, State of Tennessee.

                                   MEMORANDUM OPINION


         According to the record, on June 17, 1999, the Petitioner pled guilty to attempted rape and
failure to appear in the Circuit Court for Rutherford County. The trial court sentenced the Petitioner
to ten years for the attempted rape conviction and four years for the failure to appear conviction, and
it ordered that these sentences run consecutively for an effective sentence of fourteen years. On July
15, 2005, the Petitioner filed a pro se petition for post-conviction relief, which the post-conviction
court dismissed after finding that the petition was untimely.

       Tennessee Code Annotated section 40-30-102(a) (2003) provides that a petition for post-
conviction relief must be filed within one year from final judgment. The Petitioner filed his petition
beyond that time allowed by the statute, and none of the exceptions to this time limit apply in this
case. See Tenn. Code Ann. § 40-30-102(b). Under the Post-Conviction Procedure Act, exceptions
to the statute of limitations are set forth. These exceptions include: (1) claims based upon a new rule
of constitutional law applicable to a petitioner’s case; (2) claims based upon new scientific evidence
showing innocence; and (3) claims based upon sentences that were enhanced because of a previous
conviction and the previous conviction was subsequently found to be illegal. See Tenn. Code Ann.
§ 40-30-102(b)(1)-(3) (2003). With regard to claims based upon a new rule of constitutional law,
our post-conviction statute provides:

       No court shall have jurisdiction to consider a petition filed after [the one-year
       limitations period] unless:

       (1) The claim in the petition is based upon a final ruling of an appellate court
       establishing a constitutional right that was not recognized as existing at the time of
       trial, if retrospective application of that right is required. Such petition must be filed
       within one (1) year of the ruling of the highest appellate court or the United States
       supreme court establishing a constitutional right that was not recognized as existing
       at the time of trial.

Tenn. Code Ann. § 40-35-102(b)(1).

        In the case under submission, the Petitioner contends that the United States Supreme Court
holding in Blakely v. Washington, 542 U.S. 296 (2004), should be considered pursuant to this
subpart because his sentences were unconstitutionally enhanced. The Petitioner’s reliance on
Blakely is misplaced. In State v. Gomez, 163 S.W.3d 632, 651-51 (Tenn. 2005), the Tennessee
Supreme Court held that Blakely did not establish a new rule of law. The Court thus noted that the
filing of a motion to reopen based on Blakely “would be a futile endeavor.” Id. at 651 n.16; see also
Thomas Eugene Graham, No. E2004-02958-CCA-R3-PC, 2005 WL 1269188 at *1 (Tenn. Crim.
App., at Knoxville, May 26, 2005), no perm. app. filed.

       Accordingly, the State’s motion is hereby granted. The judgment of the trial court is affirmed
in accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                                        ___________________________________
                                                        ROBERT W. WEDEMEYER, JUDGE




                                                  -2-